IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

NATHANIEL J. BROWN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Petitioner,                         DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-0471

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed March 4, 2016.

Petition for Writ of Prohibition – Original Jurisdiction.

Nathaniel J. Brown, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of prohibition is denied on the merits.

      Petitioner is warned that any future pleadings determined by this court to be

frivolous or successive may result in the imposition of sanctions against him, including

a prohibition against any further pro se pleadings and a referral to the Florida
Department of Corrections for disciplinary procedures pursuant to the rules of the

Department as provided in section 944.279, Florida Statutes (2015). See Fla. R. App.

P. 9.410.

ROBERTS, C. J., MAKAR and OSTERHAUS, JJ., CONCUR.




                                         2